Case: 21-40316     Document: 00516342330          Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      June 2, 2022
                                   No. 21-40316
                                                                    Lyle W. Cayce
                                                                         Clerk

   Heather H., individually and on behalf of minor child, P.H. an individual
   with a disability; John H., individually and on behalf of minor child, P.H.,
   an individual with a disability,

                                                            Plaintiffs—Appellants,

                                       versus

   Northwest Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CV-823


   Before Dennis, Southwick, and Wilson, Circuit Judges.
   Per Curiam:*
          The Individuals with Disabilities Education Act requires state
   educational agencies that receive federal funding to perform a detailed
   evaluation to determine whether a potentially eligible child can receive



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40316        Document: 00516342330              Page: 2     Date Filed: 06/02/2022




                                         No. 21-40316


   special education and related services.              The defendant school district
   evaluated the child and determined he was ineligible for services. The child,
   along with his parents, then brought this suit. A special education hearing
   officer concluded that the child’s evaluation complied with the Act. The
   district court affirmed the officer’s decision. The plaintiffs appealed here.
   We also AFFIRM.
               FACTUAL AND PROCEDURAL BACKGROUND
           The child at the center of this suit is referred to as P.H. He was
   enrolled for the 2018–2019 school year in kindergarten at an elementary
   school in the defendant Northwest Independent School District (“the
   District”). Prior to enrollment, P.H.’s parents provided the District with a
   private psychological evaluation that diagnosed P.H. with Autism Spectrum
   Disorder, General Anxiety Disorder, and separation anxiety. Based on this
   evaluation, his parents requested that the District evaluate P.H. to determine
   whether he was eligible for special education and related services for autism.
   The District administered a full and individual initial evaluation (“FIE”) to
   determine P.H.’s eligibility as required by the Individuals with Disabilities
   Education Act (“IDEA”). 20 U.S.C. § 1414(a)(1)(A).
           On November 30, 2018, the District held a meeting with an evaluation
   team to review P.H.’s FIE and determine his eligibility for services. The
   team, composed of relevant professionals, reviewed P.H.’s FIE along with
   other sources such as information from the parent, school, and student.1 The
   team determined he did not qualify for services. Several months later, on
   April 12, 2019, a different special education team for the District met to


           1
             This process is required under the IDEA. 20 U.S.C. § 1414(b)(4). In Texas, this
   team is called the “admission, review, and dismissal committee.” Lisa M. v. Leander Indep.
   Sch. Dist., 924 F.3d 205, 209 (5th Cir. 2019) (first citing 19 Tex. Admin. Code
   § 89.1040(b); then quoting 34 C.F.R. § 300.306(c)(1)(i)).




                                               2
Case: 21-40316      Document: 00516342330           Page: 3   Date Filed: 06/02/2022




                                     No. 21-40316


   evaluate whether P.H. was eligible for services under Section 504 of the
   Rehabilitation Act of 1973. This team considered the FIE in addition to other
   information. In December 2018, this team had determined that P.H. was
   ineligible for Section 504 services, but in the April meeting, the team
   determined P.H. could qualify for Section 504 services based on his anxiety.
          During the Section 504 meeting, P.H.’s parents told the District they
   disagreed with the FIE. They questioned the validity of its conclusion that
   P.H. did not qualify for a disability under the IDEA and requested an
   Independent Educational Evaluation (“IEE”) at public expense. The
   District denied this request and filed a due process complaint that sought a
   hearing to show the FIE was appropriate. In May and June 2019, prior to the
   hearing, P.H.’s parents obtained an IEE at their own expense. The IEE
   concluded P.H. qualified for educational services under the eligibility
   category of emotional disturbance based on his anxiety.
          On September 12, 2019, a special education hearing officer
   (“SEHO”) held a due process hearing to determine whether the FIE was
   appropriate. The SEHO found the FIE was appropriate and denied P.H.’s
   parent’s request for reimbursement for the IEE. Two months later, P.H.’s
   parents, individually and on behalf of P.H., filed a complaint in the United
   States District Court, Eastern District of Texas. Plaintiffs sought general
   relief in the form of having the District make corrections to its policies under
   the IDEA. The complaint also sought reimbursement for the IEE they had
   obtained and to recover attorneys’ fees and other expenses.
          Both the District and Plaintiffs moved in district court for judgment
   on the administrative record.      A magistrate judge issued a report and
   recommendation on these motions, recommending that the district court
   grant the District’s motion and dismiss Plaintiffs’ claims. The district court




                                          3
Case: 21-40316      Document: 00516342330           Page: 4    Date Filed: 06/02/2022




                                     No. 21-40316


   overruled the Plaintiffs’ objections and dismissed Plaintiffs’ suit. Plaintiffs
   timely appealed to this court.
                                    DISCUSSION
          The district court’s review of the SEHO’s decision is “virtually de
   novo.” Teague Indep. Sch. Dist. v. Todd L., 999 F.2d 127, 131 (5th Cir. 1993).
   The district court must “accord ‘due weight’ to the hearing officer’s
   findings” but still “reach an independent decision based on a preponderance
   of the evidence.” Cypress-Fairbanks Indep. Sch. Dist. v. Michael F. by Barry
   F., 118 F.3d 245, 252 (5th Cir. 1997).
          In reviewing the district court’s decision, we review legal questions de
   novo and factual questions for clear error. See Klein Indep. Sch. Dist. v. Hovem,
   690 F.3d 390, 395 (5th Cir. 2012). “Mixed questions should be reviewed
   under the clearly erroneous standard if factual questions predominate, and de
   novo if the legal questions predominate.” Seth B. ex rel. Donald B. v. Orleans
   Par. Sch. Bd., 810 F.3d 961, 967 (5th Cir. 2016) (quotation marks and citation
   omitted). Under clear error review, underlying factual findings will not be
   reversed “unless we are left with a definite and firm conviction that a mistake
   has been committed.” R.P. ex rel. R.P. v. Alamon Heights Indep. Sch. Dist.,
   703 F.3d 801, 808 (5th Cir. 2012) (quotation marks and citation omitted).
          We start with a brief background on the relevant statutes. The IDEA
   requires state educational agencies receiving federal funding to provide a
   “free appropriate public education” to children with disabilities. 20 U.S.C.
   § 1412(a)(1)(A). A “free appropriate public education” is an education that
   is “specifically designed to meet the child’s unique needs, supported by
   services that will permit him to benefit from instruction.” Cypress-Fairbanks
   Indep. Sch. Dist., 118 F.3d at 247–48 (quotation marks and citation omitted).
          Before an educational agency may design a program for a child, it is
   required to perform an FIE to determine whether the child is considered a




                                            4
Case: 21-40316        Document: 00516342330              Page: 5       Date Filed: 06/02/2022




                                          No. 21-40316


   “child with a disability” under the IDEA and is therefore eligible for special
   education services. 20 U.S.C. § 1414(a)(1)(A). The FIE must comply with
   the procedures and requirements in the IDEA. Id.
           Plaintiffs argue the district court erred in determining that the
   District’s FIE complied with the IDEA. They first argue the District’s FIE
   was noncompliant because it failed to assess P.H. “in all areas of suspected
   disability.” See 20 U.S.C. § 1414(b)(3)(B). Specifically, they say the District
   only evaluated P.H. for autism even though it should have suspected that
   P.H.’s anxiety might make him eligible for services under the “emotional
   disturbance” eligibility category. In their view, P.H. also should have been
   evaluated for that category.2 The District responds that P.H. did not display
   anxiety in the school setting and therefore it could not have been on notice to
   evaluate P.H. for emotional disturbance conditions. It further argues that the
   FIE’s assessments actually covered P.H.’s “emotional and behavioral
   functioning,” which would capture anxiety, so it did not overlook anything.

           “Emotional disturbance” is a category within the term “child with a
   disability” that covers several conditions that would qualify a child for
   services. 34 C.F.R. § 300.8. “Emotional disturbance” is defined as:
           [A] condition exhibiting one or more of the following
           characteristics over a long period of time and to a marked
           degree that adversely affects a child’s educational
           performance:


           2
              Plaintiffs also argue the District should have evaluated P.H. for the eligibility
   category “other health impairments.” This claim is unexhausted, though. A claim is
   exhausted under the IDEA if the SEHO has issued “findings and decision” on the claim.
   Reyes v. Manor Indep. Sch. Dist., 850 F.3d 251, 256 (5th Cir. 2017) (citing 20 U.S.C.
   § 1415(g)). Plaintiffs did not raise this claim during the due process hearing, so the SEHO
   did not issue any findings or decision on Plaintiffs’ other-health-impairment claim. This
   claim is therefore not properly before this court.




                                                5
Case: 21-40316      Document: 00516342330           Page: 6    Date Filed: 06/02/2022




                                     No. 21-40316


          (A) An inability to learn that cannot be explained by
          intellectual, sensory, or health factors.
          (B) An inability to build or maintain satisfactory interpersonal
          relationships with peers and teachers.
          (C) Inappropriate types of behavior or feelings under normal
          circumstances.
          (D) A general pervasive mood of unhappiness or depression.
          (E) A tendency to develop physical symptoms or fears
          associated with personal or school problems.
   34 C.F.R. § 300.8(c)(4)(i). On appeal, Plaintiffs argue the District was on
   notice of P.H.’s potential emotional disturbance based on P.H.’s separation
   anxiety diagnosis in his initial private evaluation and one teacher’s report that
   P.H. could sometimes be “overly emotional.”
          The evidence Plaintiffs identify does not raise suspicion that P.H.
   could qualify for services under the statutory definition of emotional
   disturbance.    Emotional disturbance conditions must be “adversely
   affect[ing] a child’s educational performance” to a marked degree. See id.
   There were no observations that P.H. exhibited anxiety in the school setting
   or that his educational performance was suffering, and his teachers observed
   that P.H. had a relatively normal transition into kindergarten. Moreover, the
   teacher report stating P.H. was sometimes “overly emotional” was
   accompanied with notes that indicate P.H.’s emotional behavior was
   otherwise typical. This evidence fails to show the FIE failed to assess P.H.
   “in all areas of suspected disability.” 20 U.S.C. § 1414(b)(3)(B).
          Even so, the District conducted assessments that, at least in part,
   assessed P.H.’s anxiety levels. The District administered the BASC-3 test,
   which assessed his behavior and emotional functioning.                 Plaintiffs
   acknowledged during the due process hearing that the FIE assessments
   covered P.H.’s anxiety, though they contended it did not do so sufficiently.




                                          6
Case: 21-40316       Document: 00516342330              Page: 7   Date Filed: 06/02/2022




                                     No. 21-40316


   Certainly, then, the District did not overlook P.H.’s potential anxiety.
   Altogether, the district court did not err in affirming the SEHO’s decision
   that the District properly assessed P.H. in all areas of suspected disability.
          Plaintiffs also argue the FIE’s assessments were noncompliant
   because they were administered improperly. First, they argue the District’s
   decision to use two autism assessment tools, the CARS-2 and SRS-2, instead
   of another, the ADOS-II, violated the IDEA because the CARS-2 could not
   gather sufficient information to provide the data needed to properly evaluate
   the behaviors being assessed.      This argument appears to relate to the
   statutory requirement that the educational agency must administer
   “assessment tools and strategies that provide relevant information that
   directly assist persons in determining the educational needs of the child.” 20
   U.S.C. § 1414(b)(3)(C).
          Plaintiffs do not identify evidence showing the CARS-2 was actually
   deficient in providing relevant information that would allow the District to
   make an appropriate assessment of P.H.’s educational needs.                See id.
   Plaintiffs’ preference for one testing tool over another does not show the FIE
   was noncompliant. See Board of Educ. of Hendrick Hudson Cent. Sch. Dist. v.
   Rowley, 458 U.S. 176, 207 (1982) (explaining the court’s role is to determine
   whether the agency has met the requirements of the IDEA, not to decide
   what educational methods are arguably preferable). Accordingly, the district
   court did not err in affirming the SEHO’s decision that the District’s
   decision to administer the CARS-2 and SRS-2 was compliant.
          Second, Plaintiffs argue the District failed to comply with the IDEA
   because it did not follow the assessment producer’s instructions. The IDEA
   requires   that   “assessments     and       other    evaluation   materials”    be
   “administered in accordance with any instructions provided by the producer
   of such assessments.” 20 U.S.C. § 1414(b)(3)(A)(v). Plaintiffs say the




                                            7
Case: 21-40316      Document: 00516342330          Page: 8    Date Filed: 06/02/2022




                                    No. 21-40316


   District violated this requirement because it did not obtain input from P.H.’s
   teacher when administering the SRS-2, as the test’s instructions required.
          Plaintiffs did not identify evidence that excluding P.H.’s teacher’s
   report violated the producer’s instructions. In fact, testimony from the FIE
   and IEE evaluators shows there was no reason to think that any of the
   administered tests failed to follow the instruction manual. We therefore
   cannot say the district court erred in affirming the SEHO’s decision that the
   FIE was compliant.
          Plaintiffs’ last argument is that the district court erred when applying
   the burden of proof for IDEA due process hearings. The burden of proof is
   set out in regulations describing the administrative process once a parent
   requests an IEE. 34 C.F.R. § 300.502(b). These regulations state that once a
   parent requests an IEE, a public education agency must “either . . . [f]ile a
   due process complaint to request a hearing to show that its evaluation is
   appropriate; or . . . [e]nsure that [the child’s IEE] is provided at public
   expense, unless the agency demonstrates in a hearing” that the IEE did not
   meet its criteria. Id.
          Plaintiffs say the district court erroneously read this regulation in the
   disjunctive. They argue the District should have had to show both that its
   FIE was appropriate and that the IEE did not meet agency criteria to avoid
   reimbursement. This reading is incorrect. The statute plainly indicates the
   District needed to show one or the other. See Seth B. ex rel. Donald B., 810
   F.3d at 967–68, 970 (showing only one of the two options in Section
   300.502(b) options must be met). The district court therefore did not err in
   affirming the SEHO’s decision.
          AFFIRMED.




                                          8